Citation Nr: 0016333	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from April 1955 to 
April 1957.  This matter originally came to the Board of 
Veterans' Appeals (Board) from a July 1996 rating decision of 
the VA Waco Regional Office (RO) which denied service 
connection for a dental condition.  The veteran appealed that 
determination and in January 1998, he testified at a Board 
hearing at the RO.

By May 1999 decision, the Board denied service connection for 
a dental condition for the purpose of obtaining VA outpatient 
dental treatment.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
While the case was pending, in August 1999, his attorney and 
a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a Joint Motion for Remand and 
Stay of Further Proceedings.  By August 16, 1999 Order, the 
Court granted the motion, vacated the May 1999 Board 
decision, and remanded the matter for readjudication 
consistent therewith.


REMAND

In the August 1999 Joint Motion, the parties indicated that 
the basis for their remand request was as follows:

The rating schedule regarding service connection of 
dental conditions for treatment purposes was 
amended, effective June 8, 1999, subsequent to the 
BVA decision on appeal to the Court.  In Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) this Court opined 
that where the law or regulations changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to appellant 
should apply unless otherwise provided by Congress 
and permitted by the Secretary.

In light of the recent change in the regulations, 
Appellant's claim for entitlement to service 
connection for a dental condition for the purpose 
of obtaining VA outpatient dental treatment should 
be remanded to the BVA and fully reexamined 
pursuant to the changes in the rating schedule.  In 
addition, on remand Appellant should be free to 
submit additional evidence and argument regarding 
his claim.  

Joint Motion for Remand at pp. 2-3.  (Citations omitted.)

The parties did not point to any specific change or cite any 
regulatory provision, amended or otherwise, in their Joint 
Motion in support the appellant's claim.  The Board notes 
that selected VA regulations governing dental claims were 
revised for purposes of clarification, effective June 8, 
1999.  The substance of the old and new regulations, as 
applicable to the veteran's claim, remains essentially the 
same.  See 62 Fed. Reg. 8,201 (February 24, 1997) (proposed 
rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final rule) 
("This amendment clarifies requirements for service 
connection for dental conditions...").  Thus, an analysis of 
which version would be most favorable to the veteran seems 
rather curious in this case.  Karnas, supra.  

Nonetheless, the Board is cognizant that it is obligated by 
law to comply with the directives of the appellate courts, 
whether they are occasioned by review of the Courts or by 
agreement of the parties by joint motion for remand, and it 
has been held that where the remand orders of the are not 
complied with, the Board errs as a matter of law.  Stegall v. 
West, 11 Vet. App. at 268, 271 (1998).  

In December 1999, the veteran's attorney advised the Board 
that he would not continue his representation of the 
appellant before the Board.  In January 2000, the veteran's 
previously-appointed service representative (see title page) 
was afforded the opportunity to submit additional argument 
and evidence in supportof his appeal.  No additional argument 
has as yet been received, but to prevent prejudice to the 
veteran's procedural rights, the Board believes that a remand 
to the RO is necessary in this case.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

To ensure full compliance with due process requirements, the 
case, is REMANDED for the following action:

The RO should again review the veteran's 
claim, including consideration as to 
whether the amended regulations 
clarifying the requirements for service 
connection for dental conditions that 
became effective on June 8, 1999 are 
applicable, and if so, the RO should 
apply the criteria most favorable to the 
veteran.  Karnas, 1 Vet.App. at 313.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  Also, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

